Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 11-02-2021. Claims 1, 9, 11, 15, 20-22, 25, and 30-32 have been amended and claims 8, 12, 19, 23, 29, and 33 are canceled. Claims 1-7, 9-11, 13-18, 20-22, 24-28, 30-32, and 34 are pending.                                                   

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-7, 9-11, 13-18, 20-22, 24-28, 30-32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,531,220. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/703,767) claim limitations are broader than claims 1-22 of U.S. Patent No. 10,531,220 as shown in the table below.
Instant   Application No. 16/703,767
                       US PAT. 10,531,220
1.  (Currently Amended) A system comprising: a plurality of distributed monitoring devices, each monitoring device comprising at least one microphone and a location tracking unit, wherein the monitoring devices are configured to capture a plurality of audio signals in an environment and to capture a plurality of location tracking signals which respectively indicate the locations of the monitoring devices over time during capture of the plurality of audio signals; and a processor configured to receive the plurality of audio signals and the plurality of location tracking signals, to identify a known source sound within the plurality of audio signals, to identify and associate one or more environment-altered sounds with the known source sound, and to determine one or more acoustic properties of the environment based on the audio signals, the location tracking signals, the known 
.



Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
7.          Claims 1, 3-7, 9, 15, 17, 18, 20, 25 and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over King et al. (US 2015/0221334) in view of Goldstein et al. (US 2010/0142715).



Consider Claim 1, King teaches a system comprising: a plurality of distributed monitoring devices, each monitoring device comprising at least one microphone and a location tracking unit(see paragraph[0070]), wherein the monitoring devices are configured to capture a plurality of audio signals in an environment(see figs. 1-5 and  [0063], [0064])  to capture a plurality of location tracking signals which respectively indicate the locations of the monitoring devices over time during capture of the plurality of audio signals(see figs. 1-5 and  [0007], [0021], [0053], [0070]); 
and a processor configured to receive the plurality of audio signals and the plurality of location tracking signals(see figs. 1-5 and  [0043],  [0063], [0070]), the processor being further configured to determine one or more acoustic properties of the environment based on the audio signals and the location tracking signals(see figs. 1-5 and  [0033],  [0065]-[0070]);  King teaches does not explicitly teach to identify a known source sound within the plurality of audio signals, to identify and associate one or more environment-altered sounds with the known source sound, and to determine one or more acoustic properties of the environment based on the audio signals, [[and]] the location tracking signals, the known source sound, and the one or more associated environment-altered sounds.
   However, Goldstein teaches to identify a known source sound within the plurality of audio signals, to identify and associate one or more environment-altered sounds with the known source sound, and to determine one or more acoustic properties of the environment based on the audio signals, the location tracking signals, the known source sound, and the one or more associated environment-altered sounds(see figs. 1-1-6, 15a-18 and paragraphs[0050]-[0063]).
 a communication device automatically stores acoustic information received by a microphone of the communication device. The acoustic information is analyzed for a trigger event. The trigger event stores the acoustic information, attaches metadata, creates a Gaussian Mixture Model, and measures sound pressure level. The communication device automatically sends the sound signature to a database when a communication path is opened to communication device. Each sound signature has associated metadata including a time stamp and geocode. Automatically collecting sounds using a communication device adapted for the process enables a database that captures sounds globally on a continuous basis.
     Consider Claim 3, King teaches there is an unknown relative spatial relationship between the plurality of distributed monitoring devices (para [0053], [0070]).
    Consider Claim 4, 12 and 20, King teaches the plurality of distributed monitoring devices(device and method) are mobile (para [0053], [0067]).
    Consider Claim 5, King teaches the location tracking unit comprises a Global Positioning System (GPS) (para [0070]).
    Consider Claims 6, 17 and 27, King teaches the system(device and method)  wherein the location tracking signals also comprise information about the respective orientations of the monitoring devices(see figs, 3-7, abstract, paragraphs[0061]-[0065]).
   Consider Claims 7, 18 and 28, King teaches the system(device and method)  wherein the plurality of distributed monitoring devices comprise virtual reality, 
      Consider Claims 8, 19 and 29, King teaches the system(device and method) wherein the processor is further configured to identify a known source sound within the plurality of audio signals(see figs. 3-6 and para [0010], [0033]-[0047], [0060], [0069]). 
    Consider Claims 9, 20 and 30, King teaches the system (device and method) , wherein the known source sound comprises a sound played by one of the virtual reality, augmented reality, or mixed reality systems (see figs. 3-6 and para [0008]-[0012], [0033]-[0047], [0060], [0069]).
     Consider Claim 15, Kind teaches a device comprising: a processor(see fig. 8) configured to carry out a method comprising receiving, from a plurality of distributed monitoring devices(see fig. 1), a plurality of audio signals captured in an environment(see figs. 1-5); receiving, from the plurality of monitoring devices, a plurality of location tracking signals(see figs. 1-5 and  [0043],  [0063], [0070]), the plurality of location tracking signals respectively indicating the locations of the monitoring devices over time during capture of the plurality of audio signals(see figs. 1-5 and  [0007], [0021], [0053], [0070]); determining one or more acoustic properties of the environment based on the audio signals and the location tracking signals; and a memory to store the audio signals and the location tracking signals(see figs. 1-5 and  [0033], [0065]-[0070]); King teaches does not explicitly teach to identify a known source sound within the plurality of audio signals, to identify and associate one or more environment-altered sounds with the known source sound, and to determine one or more acoustic properties of the environment based on the audio signals, [[and]] the 
   However, Goldstein teaches to identifying a known source sound within the plurality of audio signals; identifying and associating one or more environment-altered sounds with the known source sound; and determining one or more acoustic properties of the environment based on the audio signals, the location tracking signals, the known source sound, and the one or more associated environment-altered sounds; and a memory to store the audio signals and the location tracking signals. (see figs. 1-1-6, 15a-18 and paragraphs[0050]-[0063]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Goldstein into the teaching of King to provide a communication device automatically stores acoustic information received by a microphone of the communication device. The acoustic information is analyzed for a trigger event. The trigger event stores the acoustic information, attaches metadata, creates a Gaussian Mixture Model, and measures sound pressure level. The communication device automatically sends the sound signature to a database when a communication path is opened to communication device. Each sound signature has associated metadata including a time stamp and geocode. Automatically collecting sounds using a communication device adapted for the process enables a database that captures sounds globally on a continuous basis.
   Consider Claim 25, King teaches a method comprising: receiving, from a plurality of distributed monitoring devices(see fig. 1), a plurality of audio signals captured in an 
   However, Goldstein teaches to identify a known source sound within the plurality of audio signals, to identify and associate one or more environment-altered sounds with the known source sound, and to determine one or more acoustic properties of the environment based on the audio signals, the location tracking signals, the known source sound, and the one or more associated environment-altered sounds(see figs. 1-1-6, 15a-18 and paragraphs[0050]-[0063]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Goldstein into the teaching of King to provide a communication device automatically stores acoustic information received by a microphone of the communication device. The acoustic information is analyzed for a trigger event. The trigger event stores the .
   
8.          Claims 2, 16 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over King et al. (US 2015/0221334) as modified by Goldstein et al. (US 2010/0142715) as applied to claim 1 above, and further in view of  Jacoby et al. (US 2008/0172221).
  Consider claims 2, 16 and 26, King teaches does not clearly teach the system(device and method) or wherein the one or more acoustic properties comprise acoustic reflectance or absorption in the environment, or the acoustic frequency response of the environment.
  However, Jacoby teaches the system(device and method) wherein the one or more acoustic properties comprise acoustic reflectance or absorption in the environment, or the acoustic frequency response of the environment(see figs. 1-3 and  [0015]- [0018], [0029]-[0032]).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Jacoby into the teaching of King to provide an impulse response signal of the .

9.          Claims 10, 21  and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over King et al. (US 2015/0221334) as modified by Goldstein et al. (US 2010/0142715) as applied to claim 1 above, and further in view of  Vainiala (US 2013/0022210).
  Consider claims 10, 21 and 31, King teaches does not clearly teach the system(device and method) wherein the known source sound comprises an acoustic impulse or a sweep of acoustic tones.
  However, Vainiala teaches the system(device and method)  wherein the known source sound comprises an acoustic impulse or a sweep of acoustic tones(see figs. 4-9 and  [0090]- [0095]). 
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Vainiala into the teaching of King to provide a method of measuring an impulse response of an amplifier coupled in operation to a loudspeaker arrangement includes: (a) coupling directly to a connection between the amplifier and the loudspeaker arrangement for obtaining access to a drive signal (S.sub.amp) applied to the loudspeaker arrangement to generate an acoustic output (S.sub.2); (b) disposing a microphone arrangement for receiving the acoustic output (S.sub.2) of the loudspeaker arrangement; (c) using a test signal generator to apply a test signal . 

10.          Claims 11, 13, 14, 22, 24 and 32, 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over King et al. (US 2015/0221334) as modified by Goldstein et al. (US 2010/0142715) as applied to claim 1 above, and further in view of  Fallon (US 2018/0004481).
  Consider claims 11, 22, 32 King teaches does not clearly teach the system (device and method) wherein the known source sound comprises an utterance of a user captured by a virtual reality, augmented reality, or mixed reality system worn by the user; and the system(device and method) wherein the processor is further configured to identify and associate one or more environment-altered sounds with the known source sound. 
   However, Fallon teaches the system(device and method)  wherein the known source sound comprises an utterance of a user captured by a virtual reality, augmented reality, or mixed reality system worn by the user (see figs. 1A-5 and [0015]- [0020]); and the system(device  wherein the processor is further configured to identify and associate one or more environment-altered sounds with the known source sound(see figs. 1A-5 and  [0047]- [0063]).

    Consider claims 13, 24 and 34, King teaches does not clearly teach the system(device and method) wherein the processor is further configured to send the one or more acoustic properties of the environment to the plurality of virtual reality, augmented reality, or mixed reality systems.
   However, Fallon teaches the system(device and method) wherein the processor is further configured to send the one or more acoustic properties of the environment to the plurality of virtual reality, augmented reality, or mixed reality systems(see figs. 1A-5 and [0015]- [0020]).    

      Consider claim 14, King  as  modified by Fallon teaches the system wherein the plurality of virtual reality, augmented reality, or mixed reality systems are configured to use the one or more acoustic properties to enhance audio played to a user during a virtual reality, augmented reality, or mixed reality experience(In Fallon, see figs. 1A-5 and [0015]- [0020]).  

Response to Arguments
11. Applicant’s arguments with respect to claims   have been considered but are moot because the new ground of rejection does not rely on any reference 

                                                     Double Patenting
12.     Claims 1-34 were rejected for purported non-statutory obviousness-type double patenting in view of Claims 1-22 of U.S. Patent 10,531,220. The Office Action supports the rejection with the assertion that Claims 1-34 of the present application are broader than Claims 1-22 of the ’220 patent. Since,  Applicant dose not filed a terminal disclaimer and the grounds for the double patenting rejections of currently-pending Claims 1-7, 9-11, 13-18, 20-22, 24-28, 30-32, and 34 will be maintained.
   
                                                                 Conclusion
13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Curry (US 2010/0026809) and Currell (US 2003/0007648) are cited to show other related the DISTRIBUTED AUDIO CAPTURING TECHNIQUES FOR VIRTUAL REALITY (VR), AUGMENTED REALITY (AR), AND MIXED REALITY (MR) SYSTEMS.


15.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501